Title: To James Madison from John Gavino, 18 September 1805
From: Gavino, John
To: Madison, James


          ¶ From John Gavino. Letter not found. 18 September 1805. Acknowledged by Wagner on the verso of the enclosure, dated 13 Sept. 1805: “Recd. In John Gavino’s 18 Septr. 1805.” The enclosure (3 pp.; DNA: RG 76, Preliminary Inventory 177, entry 322, Spain, Treaty of 1819 [Art. XI] [Spoliation], Misc. Records, ca. 1801–24, box 5, envelope 6, folder 22; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 6:247) is the deposition of Commander John Allen and master’s mate John Thomson of the sloop Ranger, certified by Gavino. Transcriptions of the deposition were sent to the House of Representatives and the Senate (DNA: RG 233, President’s Messages, 9A–D1; transcription (DNA: RG 46, President’s Messages, 9B–B1). The second is a letterpress copy of the first transcription. The Ranger left Boston about 21 July 1805 and was stopped on 23 Aug. by a schooner manned by what appeared to be Spaniards, who robbed the captain, the doctor, the mate, and the men of many articles of clothing in addition to brandy and various foodstuffs from the ship’s stores. The Ranger had been bought in New York by the U.S. government at the request of Gov. Alexander John Ball of Malta and was on its way to Malta when it was stopped (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 6:123, 149, 313).
        